DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 8-9 are objected to because of the following informalities:  
In Claim 1, “wherein the respiratory effort feature signal comprise a pulse rate variability…” should read “wherein the respiratory effort feature signal comprises a pulse rate variability…”  
Claim 8 is dependent on Claim 9. For proper filing, dependent claims should be listed after the claims they are dependent on, not before. The examiner recommends switching the order of Claims 8 and 9.
In Claim 9, “wherein the respiratory effort feature signal comprise the pulse width variability” should read “wherein the respiratory effort feature signal comprises pulse width variability”. 
Claim 9 should end with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites the limitation “wherein the operation to classify the sleep stage of the user bypasses usage of electrocardiography”.  It is unclear exactly what is meant by the phrase “bypasses usage”, and it is also a relative term which renders the claim indefinite. The term “bypasses usage” is not defined by the claim, the specification does not provide a clear understanding, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of substantive examination, the clause “bypasses usage of electrocardiography” will be interpreted as a step wherein no electrocardiography is performed and no electrocardiography data is used.
Claim 1 recites the limitation "wherein the operation to classify the sleep stage of the user bypasses usage of electrocardiography".  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of an operation in the claim. For the purposes of substantive examination, the examiner is interpreting this limitation to refer to when the sleep stage classification unit classifies a sleep stage of the user.

Response to Arguments
Applicant’s arguments, see page 5, filed 11/02/2021, with respect to Claims 1 and 5-6 have been fully considered and are persuasive.  The objections of Claims 1 and 5-6 has been withdrawn. 

Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. 
The applicant has argued the interpretation of Claims 1 and 5 under 35 U.S.C. § 112(f).
With regards to Claim 1, the applicant notes that the rejected claims are not written in means-plus-function format. For example, the claim features of a "sleep stage analyzing unit," "estimation unit," "respiratory effort determining unit," "sleep stage classification unit," "heart beat detection unit," "body movement measuring unit," and "heart rate variability calculation unit" do not contain 1) the word "means" or 2) the word "for." For at least the above reasons, it must be presumed that § 112(f) is not rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Furthermore, if the applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It does not appear from the amended claims that the applicant has recited more structure or presented in their arguments a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Therefore, the interpretation under 35 U.S.C. § 112(f) remains.
The applicant has argued the rejection of Claims 1 and 3-7 under 35 U.S.C. § 101.
With regards to the rejection of Claim 1, the applicant has argued that the claims explicitly recite the structure of operating in conjunction with a ''photoplethysmograph (PPG) sensor detecting at least one vital sign of a user," which explicitly precludes the claims from being performed by the human mind, as the human mind is not capable of communicating with a PPG sensor. The examiner respectfully disagrees. Under broadest reasonable interpretation, it is possible for a PPG sensor to have a visual, haptic, or audio system that renders it capable of communicating with the human mind. 
With regards to the rejection of Claim 1, Applicant respectfully submits that the Examiner has not established that a coordination of operation between "a sleep stage classification system" and ''photoplethysmograph (PPG) sensor detecting at least one vital sign of a user" is closely analogous to any 
With regards to the rejection of Claim 1, the applicant has argued that MPEP § 2106.0S(a), subsection II, goes on to provide more specific guidance "[e]xamples that the courts have indicated may be sufficient to show an improvement in existing technology include: ... vii. Particular configuration of inertial sensors and a particular method of using the raw data from the sensors”, and that coordination of operation between "a sleep stage classification system" and ''photoplethysmograph (PPG) sensor detecting at least one vital sign of a user," show an improvement in existing technology to "output a sleep stage classification signal” while also advantageously bypassing "usage of electrocardiography.". The examiner acknowledges this argument, but respectfully notes that to be an improvement in existing technology, the claimed improvement has to be novel. There are examples of sleep stage classification systems that also do not use electrocardiography (see Izumi et al, a sleep stage classification system that bypasses usage of electrocardiography for a reason similar to the applicant), and therefore this claimed improvement in technology cannot be treated as such. 
The applicant has argued the rejection of Claims 1 and 3-7 under 35 U.S.C. § 103.
With regards to the rejection of Claim 1, the applicant has argued that the Examiner has not established that the proposed combination discloses "wherein the operation to classify the sleep stage of the user bypasses usage of electrocardiography" as recited in amended claim 1. The examiner respectfully disagrees. For examination, the examiner is interpreting the limitation “the operation” to refer to when the sleep stage classification unit classifies a sleep stage of the user. The examiner is also interpreting the word “bypasses” in the claim to refer to an operation done that doesn’t comprise taking an 
With regards to the rejection of Claim 1, the applicant has argued that Heneghan explicitly shows in FIG. 1, item 10 of Heneghan that ECG is used in addition to PPG. The examiner acknowledges this argument, but respectfully notes that in Step 16 of Heneghan, which is used to anticipate the clause “a sleep stage classification unit adapted to classify a sleep stage of [[a]] the user based on the parameters directly relating to the respiratory effort from the respiratory effort determining unit, wherein the operation to classify the sleep stage of the user bypasses usage of electrocardiography”, no ECG measurements are taken and no ECG data is utilized. While it is true that Fig. 1 and Fig. 4 of Heneghan show that ECG measurements and data are used in the process of Heneghan (Specifically, for the RR interval and pulse arrival time measurement, as shown in [0032]), under broadest reasonable interpretation this happens before Step 16 of Fig. 4 in Heneghan. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a sleep stage analyzing unit which receives an output signal of a photoplethysmograph (PPG) sensor detecting at least one vital sign of a user, wherein the sleep 
The respiratory effort feature signal comprising a pulse rate variability, a pulse amplitude variability and/or a pulse width variability of the output signal of the PPG sensor do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h).
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to classify sleep stages amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 3 recites wherein the respiratory effort determining unit receives a predefined set of respiratory effort features and calculates respiratory effort based on the predefined set of respiratory effort features and the respiratory effort feature signal from the estimation unit. As receiving a predefined set of respiratory effort features and calculating respiratory effort based on the predefined set of respiratory 
Claim 4 recites wherein the sleep stage classification unit receives at least one pre-trained classifier and an output of the respiratory effort determining unit and classifies the sleep stage of the user. As receiving at least one pre-trained classifier (which could be an equation or algorithm) and an output of the respiratory effort determining unit and classifying a sleep stage of a user can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a heart beats detecting unit adapted to detect heart beats of a user based on the output signal of the PPG sensor. 
The limitation of a heart beat detecting unit adapted to detect heart beats of a user based on the output signal of the PPG sensor, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, detecting heart beats of a user in the context of this claim encompasses the user manually detecting heart beats of a user by reading the output of a PPG sensor. Similarly, the limitation of a body movement measuring unit adapted to detect a movement of a user based on output signal of a motion sensor detecting a motion of a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a motion sensor” language, detecting a movement of a user in the context of this claim encompasses the 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform an abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 6 recites a method of classifying sleep stages of a user, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, estimating or extracting a surrogate measure indirectly relating to respiratory efforts of the user based on an output signal of a PPG sensor detecting at least one vital sign of the user encompasses the user Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). There are no inventive concepts 
Claim 7 recites wherein the parameters directly related to the respiratory effort comprises a respiratory rate, changes in breathing amplitude, changes in breathing frequency and/or spectral characteristics of the respiratory effort. As setting wherein the parameters directly related to the respiratory effort to comprise a respiratory rate, changes in breathing amplitude, changes in breathing frequency and/or spectral characteristics of the respiratory effort can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 8 recites the sleep stage classification system of claim 9, wherein the parameters directly related to the respiratory effort comprises the spectral characteristics of the respiratory effort. As setting the parameters directly related to the respiratory effort to comprise the spectral characteristics of the respiratory effort can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 9 recites wherein the respiratory effort feature signal comprise the pulse width variability. As setting the respiratory effort feature signal to comprise the pulse width variability can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan et al (US 2011/0124979 A1, cited in applicant 09/19/2019 IDS, hereinafter Heneghan) in view of Ochs et al (US 2013/0289413 A1, cited in applicant 09/19/2019 IDS, hereinafter Ochs).
Regarding Claim 1, Heneghan discloses a sleep stage classification system (Fig. 1 and Fig. 4), comprising: 

wherein the sleep stage analyzing unit comprises an estimation unit (“the portable device can have processing capability…”, [0029]; this processing capability includes stages 12-16) configured to extract or estimate a surrogate measure (Step 12, Fig. 4; “…one feature vector (made up of all the features) describing each thirty-second epoch…”, [0045]) indirectly relating to a respiratory effort of a user ([the feature vector is made up of all features, including pulse arrival time and other indirectly-related respiratory features) based on the output signal of the PPG sensor (Step 12 is based on Step 10, Fig. 4), and to output the estimated or extracted surrogate measure as respiratory effort feature signal (Fig. 4, Step 12 moving to Step 14), 
wherein the sleep stage analyzing unit furthermore comprises a respiratory effort determining unit (“the portable device can have processing capability…”, [0029]; this processing capability includes stages 12-16) adapted to determine parameters directly related to a respiratory effort (Step 14, Fig. 4; “(a) Feature Selection”, [0045]; a selected feature can be respiratory rate variability, see table in [0046]) based on the respiratory effort feature signal from the estimation unit (Step 14 is based on Step 12, Fig. 4), 
wherein the sleep stage analyzing unit further comprises a sleep stage classification unit (“the portable device can have processing capability…”, [0029]; this processing capability includes stages 12-16) adapted to classify a sleep stage of a user (Step 16, Fig. 4; “The epochs are then classified into wakefulness, REM sleep or non-REM sleep epochs by assigning them to the class with the maximum adjusted probabilities”, [0046]) based on the parameters directly relating to the respiratory effort (“The features are then supplied to a linear discriminant classifier model…”, [0046]; one of these features can be respiratory rate variability, see table in [0046]) from the respiratory effort determining unit, wherein the operation to classify the sleep stage of the user bypasses usage of electrocardiography (Step 16 of Fig. 
Heneghan discloses the claimed invention except for expressly disclosing wherein the respiratory effort feature signal comprises a pulse rate variability, a pulse amplitude variability and/or a pulse width variability of the output signal of the PPG sensor.  However, Ochs teaches wherein the respiratory effort feature signal comprises a pulse rate variability (“Other information that may be determined by pre-processor 312 may include …the variability of the period of the PPG signal,…”, [0056]) a pulse amplitude variability (“…the variability of the amplitude of the PPG signal…”, [0056]) and/or a pulse width variability of the output signal of the PPG sensor. It is noted by the examiner that the phrasing of the limitation “wherein the respiratory effort feature signal comprises a pulse rate variability, a pulse amplitude variability and/or a pulse width variability” means that the respiratory effort feature signal can include pulse rate variability, a pulse amplitude variability and/or a pulse width variability as part of a plurality of features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the feature vector of Heneghan, with the additional features of the variability of the amplitude of the PPG signal or the variability of the period of the PPG signal, because respiration has an impact on PPG pulse characteristics, as taught by Ochs ([0056]). Therefore, these additional features would also help to indicate indirectly related respiratory efforts. 
Regarding Claim 3, modified Heneghan discloses the sleep stage classification system according to claim 1, wherein the respiratory effort determining unit receives a predefined set of respiratory effort features (“Training and Testing Data”, Fig. 8; “This module uses training data to train a classification model, such as a linear discriminant model”, [0045]) and calculates respiratory effort based on the predefined set of respiratory effort features and the respiratory effort feature signal from the estimation unit (See Fig. 8; the training and testing data goes into selecting the best feature set, which includes respiratory effort; See Fig. 4; Step 14 is based on Step 12).  
Regarding Claim 4, modified Heneghan discloses the sleep stage classification system according to claim 3, wherein the sleep stage classification unit receives at least one pre-trained classifier (“Epoch 
Regarding Claim 6, Heneghan discloses a method of classifying sleep stages of a user, 
estimating or extracting a surrogate measure (Step 12, Fig. 4; “…one feature vector (made up of all the features) describing each thirty-second epoch…”, [0045]) indirectly relating to respiratory efforts of the user ([the feature vector is made up of all features, including pulse arrival time and other indirectly-related respiratory features) based on an output signal of a PPG sensor (Step 12 is based on Step 10, Fig. 4) detecting at least one vital sign of the user (“to record the PPG waveform”, [0028]; PPG can record vital signs of a user); 
outputting the estimated or extracted surrogate measure as respiratory effort feature signal (Fig. 4, Step 12 moving to Step 14); 
determining parameters directly relating to a respiratory effort of the user (Step 14, Fig. 4; “(a) Feature Selection”, [0045]; a selected feature can be respiratory rate variability, see table in [0046]) based on respiratory effort feature signal (Step 14 is based on Step 12, Fig. 4); 
sleep stage classifying of a user (Step 16, Fig. 4; “The epochs are then classified into wakefulness, REM sleep or non-REM sleep epochs by assigning them to the class with the maximum adjusted probabilities”, [0046]) based on the determined respiratory effort features (“The features are then supplied to a linear discriminant classifier model…”, [0046]; one of these features can be respiratory rate variability, see table in [0046]), wherein the sleep stage classifying of the user bypasses usage of electrocardiography (Step 16 of Fig. 4 is does not take an ECG measurement or use ECG data); and 
outputting a sleep stage classification signal (Step 16, Fig. 4, sleepiness score is outputted). 42017P01599WOUS
comprises a pulse rate variability, a pulse amplitude variability and/or a pulse width variability” means that the respiratory effort feature signal can include pulse rate variability, a pulse amplitude variability and/or a pulse width variability as part of a plurality of features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the feature vector of Heneghan, with the additional features of the variability of the amplitude of the PPG signal or the variability of the period of the PPG signal, because respiration has an impact on PPG pulse characteristics, as taught by Ochs ([0056]). Therefore, these additional features would also help to indicate indirectly related respiratory efforts. 
Regarding Claim 7, modified Heneghan discloses the sleep stage classification system of claim 1, wherein the parameters directly related to the respiratory effort comprises a respiratory rate, changes in breathing amplitude, changes in breathing frequency (“The features are then supplied to a linear discriminant classifier model…”, [0046]; one of these features can be respiratory rate variability) and/or spectral characteristics of the respiratory effort.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Ochs, and further in view of Haakma et al (WO 2016/206921, cited in applicant 09/19/2019 IDS, hereinafter Haakma).
Regarding Claim 5, modified Heneghan discloses the sleep stage classification system according to claim 3. Modified Heneghan discloses the claimed invention except for expressly disclosing a heart beat detecting unit adapted to detect heart beats of the user based on the output signal of the PPG sensor, 

a heart rate variability calculation unit adapted to determine a heart rate variability based on interbeat intervals detected by the heart beat detection unit
wherein the output of the body movement measuring unit is input to the sleep stage classification unit.
However, Haakma teaches a heart beat detecting unit (Element 26, Fig. 4) adapted to detect heart beats of a user (“Preferably, a set of cardiac features is extracted from a sensor signal that is provided by a sensor being applied to the subject…”, page 14, line 34-page 15, line 1; this must include heart beat or heart rate, as heart rate variability is extracted from heartbeat intervals, page 16, lines 9-10) based on the output signal of the PPG sensor (“In a preferred embodiment, a PPG sensor is used…”, page 15, lines 1-2), 
a body movement measuring unit (Element 26, Fig. 4) adapted to detect a movement of a user (“providing an acceleration signal indicative of the respiration of the subject” page 15, lines 5-6; it is Element 26 that receives sensor signals from the sensors, page 14, lines 15-16) based on output signal of a motion sensor detecting a motion of a user (“an acceleration sensor attached to the subjects chest … is used in addition to the PPG sensor for providing an acceleration signal”, page 15, lines 4-6), and 
a heart rate variability calculation unit (Element 26, Fig. 4, which processes the sensor signals) adapted to determine a heart rate variability (“the extracted features may particularly correspond to well-known heart rate variability (HRV) parameters”, page 15, lines 25-26) based on interbeat intervals (“For sleep staging, particularly the inter-beat intervals (IBI) are evaluated to extract HRV features”, page 16, lines 9-10) detected by the heart beat detection unit, wherein the output of the heart rate variability calculation unit corresponds to the output of the sleep stage classification unit (“heart rate variability (HRV) parameters that are established to be discriminative of different sleep stages…”, page 15, lines 26-27), 
in addition to the PPG sensor, Haakma, page 15, lines 4-6) with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Ochs, and further in view of Non-Patent Literature (NPL) to Lazaro et al (Deriving respiration from photoplethysmographic pulse width, hereinafter Lazaro). Due to the dependence of Claim 8 on Claim 9, Claim 9 will be addressed first.
Regarding Claim 9, modified Heneghan discloses the sleep stage classification system of claim 1. Modified Heneghan discloses the claimed invention except for expressly disclosing wherein the respiratory effort feature signal comprises pulse width variability. However, Lazaro teaches pulse width variability used as a respiratory effort feature signal (“We have developed a method for deriving respiration from the PPG signal…based on [pulse width variability]”, Section 4. Discussion), which is used for determining parameters directly related to the respiratory effort (“In respiratory rate estimation…based on [pulse width variability]”, Section 4. Discussion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make pulse width variability the respiratory effort feature signal from which parameters directly related to the 
Regarding Claim 8, modified Heneghan discloses the sleep stage classification system of claim 9. Modified Heneghan discloses the claimed invention except for expressly disclosing wherein the parameters directly related to the respiratory effort comprises the spectral characteristics of the respiratory effort.  However, Lazaro teaches wherein the parameters directly related to the respiratory effort comprises the spectral characteristics of the respiratory effort (“For power spectrum estimation…”, Section 2.4. Respiratory rate estimation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Heneghan, with the spectral characteristics of Lazaro, because this is part of the modification of Claim 9 wherein pulse width variability is used as the respiratory effort feature signal from which parameters directly related to the respiratory effort are derived because doing so obtains very accurate results, comparable or even better than other known methods which involve ECG or blood pressure, as taught by Lazaro (Section 4. Discussion).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Izumi et al (US 2006/0169282 A1), which discloses a sleep stage classification apparatus that does not use electrocardiography because it is also obtrusive and needs expertise to be done ([0002]).
See the Non-Patent Literature (NPL) to Lazaro et al (“Deriving Respiration from the Pulse Photoplethysmographic Signal”), which discloses a method for respiratory signal estimation from a PPG signal based on combination of pulse rate variability, pulse amplitude variability and pulse width variability.
See the Non-Patent Literature (NPL) to Lazaro et al (“Respiratory rate derived from smartphone-camera-acquired pulse photoplethysmographic signal”), which discloses a .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN E. COOPER/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791